
	

114 HR 779 IH: Northern Virginia Metrorail Extension Act
U.S. House of Representatives
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 779
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2015
			Mr. Connolly (for himself and Mr. Beyer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To authorize project development for projects to extend Metrorail service in Northern Virginia, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Northern Virginia Metrorail Extension Act. 2.FindingsCongress finds the following:
 (1)The Washington Metropolitan Area Transit Authority (Metro) maintains the second largest rail network in the Nation.
 (2)Local and State governments in the National Capital Region have led efforts to extend Metrorail service, and any future Metrorail extension will be provided only with their collaboration, consistent with local planning objectives.
 (3)In the most recent draft strategic plan, Momentum: The Next Generation of Metro, Metro identifies future expansion opportunities, including the Orange Line in Virginia from Vienna to Centreville and the Blue Line in Virginia from Franconia-Springfield to Prince William.
 (4)More than 120,000 Federal employees ride Metro to work, accounting for more than 40 percent of the morning rush-hour ridership.
 (5)More than half of Metro’s current stations are located on Federal property. (6)The Federal Government has partnered with the State and local governments to provide $300 million, consisting of $150 million in Federal funds to match $50 million each from Virginia, Maryland, and the District of Columbia (Public Law 110–432), over a 10-year period for safety and other capital improvements throughout the Metro system.
 (7)Metro takes 580,000 cars off the road each day, eliminates the need for 1,400 lane miles of highway, reduces gas consumption by 75 million gallons annually, and eliminates more than 10,000 tons of greenhouse gas emissions annually.
 (8)Metrorail stations encourage transit-oriented development, which is critical to protecting open space throughout the region.
 (9)Metro stimulates economic and job growth, and real estate near Metrorail stations is worth in excess of $25 billion.
 (10)The Virginia Department of Transportation (VDOT) and the Virginia Department of Rail and Public Transit (VDRPT) completed a Major Investment Study that concluded that a multimodal transportation strategy is required to accommodate projected travel demand in Virginia along Interstate Route 66 from Interstate Route 495 to the Centreville and Haymarket communities, areas which would be served by the proposed Orange Line extension.
 (11)The Route 1 Multimodal Alternatives Analysis, a partnership between VDOT, VDRPT, and Fairfax and Prince William counties, in October 2014 endorsed recommendations for improving the corridor to include extending Metro’s Yellow Line to Hybla Valley as expeditiously as possible.
 (12)The population of the area to be served by the proposed Orange Line extension is expected to be 681,000 individuals by 2025, while employment in the area is projected to increase to 362,000 individuals.
 (13)The population of the area to be served by the proposed Blue and Yellow Line extensions grew by 120,000 people between 2000 and 2010, and continued growth of another 100,000 people is expected by 2020.
 (14)The Comprehensive Plans for both Fairfax and Prince William counties identify the need to develop alternative transit concepts, including an extension of the existing Metrorail lines.
 (15)As a result of military base realignments and closures, thousands of national defense-related Federal and civilian jobs will shift from the area of Crystal City, Virginia, which is served by Metrorail, to Fort Belvoir, Virginia, and the Engineer Proving Ground in southern Fairfax, neither of which is currently served by Metro.
 (16)Department of Defense analysis shows many of those employees are coming from points south and west. (17)Additional job growth along the Richmond Highway (Route 1) corridor and Interstate Route 95 in both Fairfax and Prince William counties, including communities like Mount Vernon, Woodbridge, and Potomac Mills, adds further urgency to the need to expand Metro service in Northern Virginia.
 (18)To ensure the regional transportation network can accommodate projected growth, it is critical that extensions of transit service are coordinated with local land use planning, including the use of smart growth principles and transit-oriented development.
 3.New fixed guideway capital projects, Northern VirginiaThe following projects are deemed to have entered the project development phase under section 5309(d)(1) of title 49, United States Code:
 (1)Northern Virginia—Extension of Metrorail Blue Line to include the Engineer Proving Ground and the Interstate Route 95 corridor in Fairfax and Prince William counties.
 (2)Northern Virginia—Extension of Metrorail Orange Line to Centreville. (3)Northern Virginia—Extension of Metrorail Yellow Line to the Richmond Highway (Route 1) corridor in Fairfax and Prince William counties.
			
